DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. 20180231792 and hereafter Wang).
As per claim 1, Wang teaches (in figures 2-11) a privacy cell for a display device comprising: a liquid crystal portion (713) having a first side (side adjacent to 711) and a second side (side adjacent to 712); a segmented array of electrodes (714) arranged on the first side to thereby divide the liquid crystal into a plurality of segments (71); one or more electrodes arranged on the second side to which the segmented array of electrodes are connected (“the second substrate 712 is provide with a plurality of strip electrodes at intervals or a plate electrode (not shown in FIG. 7)”) see paragraph 68); and circuitry that is configured to apply a distinct voltage to each electrode in the segmented array of electrodes to thereby independently control the liquid crystal within each of the plurality of segments to cause the liquid crystal within each of the plurality of segments to be oriented at a distinct angle (β see paragraphs 62 and 73) that is based on a position of the respective segment within the segmented array (see paragraphs 54 and 73). 
As per claim 2, Wang teaches (in figures 2-11) that the segmented array of electrodes comprises more than one row of electrodes (see figure 8A and paragraph 72).
As per claim 3, Wang teaches (in figures 2-11) that the segmented array of electrodes comprises more than one column of electrodes (see figure 8A and paragraph 72).
As per claim 4, Wang teaches (in figures 2-11) that the one or more electrodes on the second side comprise a second segmented array of electrodes (“the second substrate 712 is provide with a plurality of strip electrodes at intervals or a plate electrode (not shown in FIG. 7)”).
As per claim 5, Wang teaches (in figures 2-11) that each distinct angle is oriented towards a user (viewer 1) that is position in front of the display device (see figures 3 and 9A-9C and paragraphs 54 and 73). 
As per claim 6, Wang teaches (in figures 2-11) that the plurality of segments (71) include a middle segment and a plurality of outer segments around the middle segment (see figure 8A)
As per claim 7, Wang teaches (in figures 2-11) that the distinct angle of a subset of the plurality of segments is oriented away from a user (viewer 2) that is positioned in front of the display device (see figures 3 and 9A-9C and paragraphs 54 and 73). 
As per claim 8, Wang teaches (in figures 2-11) that the plurality of segments (71) include a middle segment and a plurality of outer segments around the middle segment (see figure 8A)
As per claim 9, Wang teaches (in figures 2-11) that the circuitry applies a first set of distinct voltages to the segmented array of electrodes when a privacy mode is on and applies a second set of distinct voltages to the segmented array of electrodes when the privacy mode is off (see figures 2-3 and 9A-9C and paragraphs 51, 54, and 73).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 20180231792 and hereafter Wang) in view of Winlow et al. (US Pub. 20050243265 and hereafter Winlow). 
As per claim 10, Wang teaches (in figures 2-11) a display cell and a privacy cell wherein the privacy cell is positioned in front of the display cell, the privacy cell comprising a liquid crystal portion (713) having a first side (side adjacent to 711) and a second side (side adjacent to 712); a segmented array of electrodes (714) arranged on the first side to thereby divide the liquid crystal into a plurality of segments (71); one or more electrodes arranged on the second side to which the segmented array of electrodes are connected (“the second substrate 712 is provide with a plurality of strip electrodes at intervals or a plate electrode (not shown in FIG. 7)”) see paragraph 68); and circuitry that is configured to apply a distinct voltage to each electrode in the segmented array of electrodes to thereby independently control the liquid crystal within each of the plurality of segments to cause the liquid crystal within each of the plurality of segments to be oriented at a distinct angle (β see paragraphs 62 and 73) that is based on a position of the respective segment within the segmented array (see paragraphs 54 and 73). 
Wang does not specifically teach a backlight unit or that the privacy cell is positioned between th backlight unit and the display cell. 
However, Winlow teaches (in figures 2a and 2b) that placing the privacy cell (4) between the backlight unit (2) and the display unit (1)(figure 2a) is a functional equivalent to placing the privacy cell in front of the display unit (1,2)(figure 2b). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a backlight in the display of Wang in order to provide a bright image to the user and to arrange the display cell, privacy cell and backlight such that the privacy cell is positioned between th backlight unit and the display cell as it is an art-recognized equivalent arrangement which will perform the same predictable result of adjusting the viewing angle. 
The motivation for providing the backlight unit would have been to provide a bright image to the user. 
As per claim 11, Wang teaches (in figures 2-11) that the segmented array of electrodes of the privacy cell includes a plurality of rows and a plurality of columns (see figure 8A and paragraph 72).
As per claim 12, Wang teaches (in figures 2-11) that each distinct angle is oriented towards a user (viewer 1) that is position in front of the display device (see figures 3 and 9A-9C and paragraphs 54 and 73). 
As per claim 13, Wang teaches (in figures 2-11) that the distinct angle of a subset of the plurality of segments is oriented away from a user (viewer 2) that is positioned in front of the display device (see figures 3 and 9A-9C and paragraphs 54 and 73). 
Claim(s) 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 20180231792 and hereafter Wang) in view of Christophy et al. (US Pub. 20170219859 and hereafter Christophy). 
As per claim 14, Wang teaches (in figures 2-11) a method for controlling a segmented privacy cell of a display device comprising: obtaining, for each of a plurality of segments (71) of the segmented privacy cell, a distinct voltage that is based on a position of the respective segment within the segmented privacy cell; and applying the distinct voltages to the plurality of segments of the segmented privacy cell to thereby cause each of the plurality of segments to be independently controlled to cause liquid crystal within each of the plurality of segments to be oriented at a distinct angle (β see paragraphs 62 and 73) that is based on the position of the respective segment within the segmented privacy cell (see paragraph 54 and 73). 
Wang does not specifically teach detecting input requesting that privacy mode be implemented on the display device. 
However, Christophy teaches (in figures 1-3, 9-12 and 15-16) a method for controlling a segmented privacy cell of a display device comprising: detecting input requesting that privacy mode be implemented on the display device (paragraph 30 lines 8-11). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wang to include the detecting step taught by Christophy. 
The motivation would have been to provide greater control to the user. 
As per claim 15, Wang teaches (in figures 2-11) that each of the plurality of segments (71) comprises an electrode (714), and wherein applying the distinct voltages to the plurality of segments comprises applying the voltages to the electrodes (paragraph 74).
As per claim 16, Wang teaches (in figures 2-11) that the distinct voltage for each of the plurality of segments causes the distinct angle at which the liquid crystal within each segment is oriented towards a user (viewer 1) that is position in front of the display device (see figures 3 and 9A-9C and paragraphs 54 and 73). 
As per claim 17, Wang in view of Christophy teaches detecting input requesting that privacy mode not be implemented on the display device (from the combination with Christophy see paragraph 21 therein); obtaining, for each of the plurality of segments of the segmented privacy cell, a different distinct voltage; and applying the different distinct voltages to the plurality of segments of the segmented privacy cell to cause the liquid crystal within each of the plurality of segments to be oriented at a different distinct angle that is based on the position of the respective segment within the segmented privacy cell (see figures 2 and 9A-9C and paragraphs 51 and 73 in Wang).
As per claim 18, Wang teaches (in figures 2-11) that the different distinct voltages cause the different distinct angle at which the liquid crystal within at least some of the segments is oriented to not be towards a user (viewer 1) that is in front of the display device (see figures 2 and 9A-9C and paragraphs 51-52 and 73 in Wang). 
As per claim 19, Wang in view of Christophy teaches that the input identifies a location of a user relative to the display device; and wherein obtaining for each of the plurality of segments of the segmented privacy cell, the distinct voltage comprises calculating, for each of the plurality of segments, the distinct voltage based on the identified location (see figures 3 and 9A-9C and paragraphs 54 and 73 in Wang). 
As per claim 20, Wang teaches (in figures 2-11) that the plurality of segments (71) include a middle segment and a plurality of outer segments around the middle segment (see figure 8A). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871